Following the various stipulations as to the renewal of the lease and concluding the whole matter is the provision: "And that the lessor shall in any event within the said second period of thirty days have the right and option of requiring lessee to release said premises for said additional period of five years at a rate of rental the same as that hereinabove set forth." The words "in any event" are here properly to be interpreted as meaning "whatever may happen." 4 Words and Phrases, Third Series, p. 117.
It is clear, therefore, that the language of the lease contract discloses an intention of the parties that the lessors have the right to require a renewal on the same basis as the original lease "whatever may happen."
The decision, in effect, nullifies this right, and appears to be rested upon the theory that, as changed economic conditions have lowered the rental value, it would be inequitable to enforce it, or that its provisions are inconsistent with options previously granted the lessees. That the contract was fair and just when entered into does not admit of controversy.
The rule adopted in this state is that, if a contract at the time of execution was reasonable and fair, the court, in the exercise of its discretion, which is judicial and not personal, will not look to changed circumstances, unless they have been brought about by the party seeking enforcement. Homan v. Stewart, 103 Ala. 644, 16 So. 35; Blackburn v. McLaughlin,202 Ala. 434, 80 So. 818.
I am persuaded the prevailing opinion runs counter to this salutary and well-established rule, and respectfully dissent.